UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6346



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

WILLIE MACK TUCKER, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-95-339, CA-96-93-20-7)


Submitted:   September 5, 1996        Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Willie Mack Tucker, Jr., Appellant Pro Se. Beattie B. Ashmore,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion brought under 28 U.S.C. § 2255 (1988), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Tucker, Nos. CR-95-339; CA-96-93-20-7 (D.S.C. Feb. 15, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process. *




                                                          AFFIRMED




       *
         Appellant has also filed a motion for production of
sentencing transcripts. As these transcripts are already part of
the record, we deny his motion as moot.

                                2